DETAILED ACTION
	Claims 1, 2, 5-16 and 24 are pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/15/2021 and 8/29/2018 have been considered.

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 5-16 and 24) in the reply filed on 1/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have cancelled claims to other groups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 10, 13-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007.
	Regarding claim 1, Lynch teaches methods for treating a tendon injury or a ligament injury an individual comprising administering to an affected site of the injury of the individual an effective amount of a composition comprising: a biocompatible matrix and platelet-derived growth factor (PDGF) at an interface between the tendon and the bone, (col. 3, lines 15+).  Lynch teaches that the biocompatible matrix comprises collagen (col. 4, lines 54+).  Lynch teaches that biological agents can also be incorporated, including nucleic acids encoding genes (col. 19, lines 35-37).
Regarding claim 2, Lynch teaches using collagen scaffolds, therefore the effect of recruiting stem cells to the tissue site is an inherent property. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical 
	Regarding claim 5, Lynch teaches that the solution can be injected into a bone tunnel (col. 23, lines 30+); 
Regarding claim 13, Lynch teaches the method of claim 1, wherein the tissue site comprises injured tissue (col. 3, lines 15+).
Regarding claim 14, Lynch teaches that the injured tissue comprises anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament (col. 6, lines 40-44); rotator cuff (col. 6, lines 20+).
As per claim 15, Lynch teaches the method of claim 13, wherein the injured tissue has been reconstructed (col. 7, lines 19+; col. 23, lines 49+).
Regarding claim 16, Lynch teaches the reconstruction comprises an allograft (col. 15, lines 1-5).
Lynch does not explicitly teach after administering the agent delivering one or more vectors encoding one or more proteins at the tissue site, wherein cells at the tissue site express the one or more proteins (claim 1); wherein delivering one or more vectors comprises injection. (claim 6); wherein the BMPs comprise bone morphogenic protein-2 (BMP-2) (claims 8 and 10); wherein administering the agent at a tissue site and delivering the one or more vectors encoding one or more proteins at the tissue site comprising administering the agent about 10-14 days prior to delivering the one or more vectors (claim 24).
However, prior to the effective date of the claimed invention, Betz teaches the local administration of an adenoviral vector encoding BMP-2 to femoral bone defects in rabbit and rat models, and found that delaying the injection of Ad-BMP-2 until 5-10 days after surgery enables greater repair (Abstract).  In particular, Betz teaches that delayed injection of Ad.BMP-2 may enhance better healing because at earlier time points there is considerable heterotopic bone formation in the limb, and that delaying injection may allow a stable hematoma to form, allow the periosteum to activate and osteoprogenitor cells migrate to the defect (p. 1039, col. 2, ¶2).
Regarding claims 1, 8, 10, Betz teaches delivery of one of more vectors encoding BMP-2 (Abstract). 
Regarding claim 1 and 24, Betz teaches delaying of injection of the vector by 5-10 days after surgery to improve healing (Abstract; p. 1039, col. 2, ¶2).
Regarding claim 6, Betz teaches injection of the vector (p. 1039, col. 2, ¶2).
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Lynch, and administer vectors after administering the agent, with a reasonable expectation of success. Lynch teaches that one of skill could administer a BMP to the tissue site and that these could be delivered as nucleic acids, thus one of skill in the art would have had a reasonable expectation of success because Betz teaches that delaying of the injection BMP-2 vector allows for better bone repair.   One of skill in the art would have been motivated to make such a modification to improve bone repair, as shown by Betz.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007, as applied to claims 1, 2, 5, 6, 8, 10, 13-16 and 24 above, and further in view of Feichtinger et al., Human Gene Therapy Methods, 25: 57-71, 2014, IDS.
Lynch and Betz are summarized and relied upon as detailed above.  They do not explicitly teach that the delivering of the one or more vectors comprises ultrasound (claim 7); wherein osseointegration is measured using computer tomography (CT) scan (claim 11).
However, prior to the effective date of the claimed invention, Feichtinger teaches a method of administering vectors encoding BMP-2 and BMP-7 3 days post-surgery using sonoporation with neutral, lipid-based microbubbles (p. 59, col. 2, Constitutive BMP2/7 coexpression in vivo).  Feichtinger teaches that sonoporative gene delivery successfully induced ectopic bone formation in either 5/7 or 7/7 of the animals (p. 61, Ectopic Bone formation using constitutive BMP2/7 coexpression in vivo).  Feichtinger teaches that sonoporative gene therapy enables orthotopic gene delivery and that orthotopic BMP2/7 sonoporation enhances bone regeneration at orthotopic sites and suggest that, “Thus, it might be possible to definitely prove therapeutic efficacy in future studies if the therapeutic effect is enhanced significantly either by additional recruitment of cells to a biomaterial in situ before gene delivery as demonstrated by Kimelman-Bleich et al. (2011) or by combining our approach with the mentioned matrix-assisted sonoporation technology.”  See p. 69, col. 1.
Regarding claim 10, Feichtinger teaches using CT to analyze BMP2/7 coexpression in ectopic bone formation (p. 63, Figure 3). 
Thus, it would have been obvious to the skilled artisan to combine the sonoporation technology, as taught by Feichtinger, in the method of promoting osseointegration at an interface of bone and tendon/ligament as taught by Lynch, with a reasonable expectation of success.  In particular, because Lynch teach administration nucleic acids encoding BMPs to the injury site induces osseointegration, and Feichtinger teach delivery of vectors encoding BMPs to an injury site by sonoporation produces bone, one of skill in the art would have had a reasonable expectation of success that delivery of a vector encoding BMPs to an injury site by sonoporation would result in osseointegration.  One of skill in the art would have been motivated to make this modification in view of Feichtinger’s teachings who show that using sonoporation is an effective and non-invasive method to introduce vectors that encode BMPs, in an attempt to improve expression of BMPs in treatment.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007, as applied to claims 1, 2, 5, 6, 8, 10, 13-16 and 24 above, and further in view of US 2014/0277569, Lange, published September 18, 2014.
Lynch and Betz are summarized and relied upon as detailed above.  They do not explicitly teach that the BMPs comprise BMP-6 (claim 9).
However, prior to the effective date of the claimed invention, Lange teaches bone grafts that comprise scaffolding for cells and cellular materials (p. 1, ¶5); in particular Lange teaches that osteoinductive agents include BMP-6, and can be introduced as polynucleotides (p. 10, ¶115-116; p. 11, ¶128).
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Lynch and Betz, and further include or substitute a vector encoding BMP-6, with a reasonable expectation of success. In particular, Lange teaches that many different types of BMPs are known to be osteoinductive, including BMP2, BMP6 and BMP7 (p. 10, ¶115); and Lynch and Betz show efficacy of BMP 2 and 7 for osseointegration; therefore, there would be a reasonable expectation of success that utilizing BMP-6 would result in ossointegration.  One of skill in the art would have been motivated to utilize BMP-6 because, as taught by Lange, BMP-6 is an osteoinductive agent that can be introduced as a polynucleotide with allo- or autografts.
 Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007, as applied to claims 1, 2, 5, 6, 8, 10, 13-16 and 24 above, and further in view of Ratcliffe et al., Annals of Biomedical Engineering, Vol. 43, No. 3, March 2015 ( 2015) pp. 819–831.
Lynch and Betz are summarized and relied upon as detailed above.  They do not explicitly teach that the osseointegration is measured using magnetic resonance imaging (claim 12).
However, prior to the effective date of the claimed invention, Ratcliffe teaches that MRI is used to determine the repair of the tendon to the bone (p. 820, Table 1).
Accordingly, it would be obvious to the skilled artisan to use MRI to determine the osseointegration of a scaffold, with a reasonable expectation of success.  One of skill in the art would have been motivated and had a reasonable expectation of success to use MRI because it is a technique used by skilled artisans to determine degree of healing and repair of bone and tendons, as taught by Ratcliffe.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.



Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Thaian N. Ton/Primary Examiner, Art Unit 1632